Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rich (3,085,651).
Rich shows;
1.    A boat or recreational vehicle ladder apparatus comprising:
       an upper tread wall (19) including a slip-resistant pattern (22) on an upper surface thereof;    
     a first boat or recreational vehicle ladder-tube-receiving formation (between 26-28) extending from a bottom of the tread wall, the first tube-receiving 
      a second tube-receiving formation (between 23-24) extending from the bottom of the tread wall, the second tube-receiving formation having an internal cavity with a substantially semi-circular cross-sectional shape;
      the first and second tube-receiving formations being spaced apart from each other such that centerline axes of the first and second tube-receiving formations are parallel to but offset from each other.
7.    The ladder apparatus of Claim 1, wherein the first and second tube receiving formations each have an elongated accessible opening facing downwardly away from the upper tread wall (19) when a ladder is in a vertically functional orientation.
11.    The ladder apparatus of Claim 1, wherein at least one of the tube receiving formations includes two projections (23, 24), an inside surface of which defines the substantially semi-circular cross-sectionally shaped cavity, at least one of the projections (24) being longer and more flexible than the other of the projections.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2, 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,085,651), as applied to claim 1 above, and further in view of  Humphreys (GB 2,251,262 A).
Humphreys teaches the use of a polymeric material for a ladder tread (16) with tube receiving formations to allow for a snap-engagement to a rung tube (14), (see page 3, second to last paragraph).
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rich for his tread to be made of a polymeric material, as taught by Humphreys, since it would have provided the predictable results of allowing a snap fit to his rung support s (31, 32).
2.    The ladder apparatus of Claim 1, wherein the tube-receiving formations are flexible and of a polymeric material.

    With respect to the steps including a pair of tubes, as set forth in claim 10, the EXAMINER TAKES OFFICIAL NOTICE that the making of rods of a tubular construction to enable a strong but light weight member is conventional, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tread supporting rods (31, 32) to comprise a tubular construction, as is conventional, since it would have provided the predictable result of allowing a strong but light-weight construction.
10.    The ladder apparatus of Claim 1, further comprising a boat-ladder comprising a pair of upwardly elongated rails with steps spanning between the rails, at least one of the steps including a pair of tubes with parallel middle sections, the tube-receiving formations snapping onto the tubes in a fastener-free manner, and the upper tread wall entirely covering tops of the tubes and extending past inboard and outboard surfaces of the tubes to provide a larger foot-engaging area as compared to only an area provided by the tubes.
     Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,085,651), as applied to claim 1 above, and further in view of  Humphreys (GB 2,251,262 A), as applied to claim 2 above, and further in view of Broyles (4,193,477).

         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the grooved non-slip pattern, as taught by Broyles, for the pattern (at 22) of Rich, since it would have provided the predictable results of providing additional non-slip features.
3.    The ladder apparatus of Claim 2, wherein the pattern includes at least ten elongated and parallel grooves which extend in an end-to-end direction.
        Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,085,651), as applied to claim 1 above, and further in view of Farris (4,804,063).
     Farris shows tread (24) having a tube receiving formation (at 32) has an elongated accessible opening facing away from an object (12) to be accessed when a ladder is in a vertically functional orientation.

5.    The ladder apparatus of Claim1, wherein the second tube receiving formation has an elongated accessible opening facing away from a boat when a ladder is in a vertically functional orientation.
       Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,085,651), as applied to claim 1 above, and further in view of and further in view of Broyles (4,193,477).

         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper tread wall of Rich to have a nominal end view curved shape, as taught by Boyles, as is known in the art and which facilitates angled positioning of a user’s foot.       
8.    The ladder apparatus of Claim 1, wherein the upper surface of the upper tread wall has a nominal end view curved shape from an inboard edge to an opposite outboard edge thereof.
     Claims 19, 20, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,085,651) in view of Humphreys (GB 2,251,262 A).
Rich shows;
19.    A boat ladder apparatus comprising:

       a first tube-receiving formation (at 26-28) located below the tread wall, the first tube receiving formation having a partially circular cross-sectional shape;
       a second tube-receiving formation (at 23-24) located below the tread wall, the second tube-receiving formation having a partially circular cross-sectional shape; and
      a boat-ladder comprising a pair of upwardly elongated rails (2, 3) with steps spanning between the rails, at least one of the steps including a pair of rods (31, 32) with parallel middle sections, the tube-receiving formations receiving the rods, and the upper tread wall entirely covering tops of the rods and extending past inboard and outboard surfaces of the rods to provide a larger foot-engaging area as compared to only an area provided by the rods.
      Humphreys teaches the use of a polymeric material for a ladder tread (16) with tube receiving formations to allow for a snap-engagement to a rung tube (14), (see page 3, second to last paragraph).
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as 
19.    A boat ladder apparatus comprising:
       an upper tread wall including a slip-resistant pattern thereon;
       a first tube-receiving formation located below the tread wall, the first tube receiving formation having a partially circular cross-sectional shape;
       a second tube-receiving formation located below the tread wall, the second tube-receiving formation having a partially circular cross-sectional shape; and
      a boat-ladder comprising a pair of upwardly elongated rails with steps spanning between the rails, at least one of the steps including a pair of tubes with parallel 
20.    The ladder apparatus of Claim 19, wherein:
        the tube-receiving formations (23-24; 26-28) are a flexible and polymeric material;
       the tube-receiving formations extend an entire length between ends of the upper tread wall; and
       projections of the tube-receiving formations engaging opposite sides of each of the ladder tubes.
24.    The ladder apparatus of Claim 19, wherein the first and second tube-receiving formations each have an accessible opening facing downwardly away from the upper tread wall.
26.    The ladder apparatus of Claim 19, wherein at least one of the tube-receiving formations includes two projections, an inside surface of which defines the substantially semi-circular cross-sectional shape, at least one of the projections (24 or 26) being longer and more flexible than the other of the projections.
21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,085,651) in view of Humphreys (GB 2,251,262 A), as applied to claim 19 above, and further in view of Broyles (4,193,477), as applied to claim 8 above.
21.    The ladder apparatus of Claim 19, wherein an upper surface of the upper tread wall has a nominal end view curved shape from an inboard edge to an opposite outboard edge thereof.
      Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,085,651) in view of Humphreys (GB 2,251,262 A), as applied to claim 19 above, and further in view of Farris (4,804,063), as applied to claim 5 above.
22.    The ladder apparatus of Claim 19, wherein the second tube-receiving formation has an elongated accessible opening adapted to face in a direction substantially perpendicular to a direction in which an elongated accessible opening of the first tube-receiving formation faces.
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,085,651) in view of Humphreys (GB 2,251,262 A) and Mulder (7,334,807).
Rich shows; 
27.    A boat ladder apparatus comprising:
       an upper tread (19);

     a second receiving formation (at 23-24) located below the tread, the second receiving formation having a partially circular cross-sectional shape; and
     a boat-ladder comprising a pair of upwardly elongated rails (2, 3) with a step (31, 32) spanning between the rails, the receiving formations fitted onto the step in, and the upper tread covering tops of the step and having a larger foot-receiving area than the step.
         The claimed difference being the tread is molded and a logo between elongated grooves on an upper surface thereof, and the receiving formations snapping onto the step in a fastener-free manner.
     Humphreys teaches the use of a molded polymeric material for a ladder tread (16) with tube receiving formations to allow for a snap-engagement to a rung tube (14), (see page 3, second to last paragraph).
    Mulder (Fig.6) teaches a tread having a logo (at 50) between elongated grooves on an upper surface thereof.
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the 
27.    A boat ladder apparatus comprising:
       a molded upper tread including a logo between elongated grooves on an upper surface thereof;
      a first receiving formation located below the tread, the first receiving formation having a partially circular cross-sectional shape;
     a second receiving formation located below the tread, the second receiving formation having a partially circular cross-sectional shape; and
     a boat-ladder comprising a pair of upwardly elongated rails with a step spanning between the rails, the receiving formations snapping onto the step in a fastener-free manner, and the upper tread covering tops of the step and having a larger foot-receiving area than the step.
28.    The ladder apparatus of Claim 27, wherein:

        the receiving formations extend an entire length between ends of the upper tread wall; and
      projections of the receiving formations engaging opposite sides of each of a pair of ladder tubes which define the step.
29.    The ladder apparatus of Claim 27, wherein the grooves are elongated in a lateral direction.
Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (3,085,651) in view of Humphreys (GB 2,251,262 A) and Mulder (7,334,807), as applied to claim 27 above, and further in view of Farris (4,804,063), as applied to claim 5 above. With respect to the steps including a pair of tubes, the EXAMINER TAKES OFFICIAL NOTICE that the making of rods of a tubular construction to enable a strong but light weight member is conventional, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tread supporting rods (31, 32) to comprise a tubular construction, as is conventional, since it would have provided the predictable result of allowing a strong but light-weight construction.
30.    The ladder apparatus of Claim 27, wherein the second receiving formation has an elongated accessible opening adapted to face in a direction substantially perpendicular to a direction in which an elongated accessible opening of the first .
      Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbour (D331,219) in view of Rich (3,085,651) in view of Humphreys (GB 2,251,262 A) and Mulder (7,334,807), as applied to claim 27 above.
   Barbour shows a boat ladder is telescopic; and the boat ladder includes a pivotable boat-mounting bracket adjacent an upper end thereof.
        Rich shows as modified by Humphreys and Mulder, as applied to claim 27 above, teaches a molded upper tread including a logo between elongated grooves on an upper surface thereof;
      a first receiving formation located below the tread, the first receiving formation having a partially circular cross-sectional shape;
     a second receiving formation located below the tread, the second receiving formation having a partially circular cross-sectional shape; and
     a boat-ladder comprising a pair of upwardly elongated rails with a step spanning between the rails, the receiving formations snapping onto the step in a fastener-free manner, and the upper tread covering tops of the step and having a larger foot-receiving area than the step.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements, using known 
32. The ladder apparatus of Claim 27, wherein:
       the first and second receiving formations each have an accessible opening facing downwardly away from the upper tread; the boat ladder is telescopic; and
       the boat ladder includes a pivotable boat-mounting bracket adjacent an upper end thereof.
Applicant's election with traverse of Specie II in the reply filed on 1/15/21 is acknowledged.  The traversal is on the ground(s) that there is no burden to examine all embodiments because the classes and subclasses are not different for the different embodiments.  This is not found persuasive because searches does not only includes the classes and subclasses searches to which the application is classified but also searches other than class and sub classes search, e.g. searches queries.
The requirement is still deemed proper and is therefore made FINAL.
        Claims 6, 9, 12-18, 23, 25 and 31 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/15/21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634